Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 9/28/2021, PROSECUTION IS HEREBY REOPENED.  Rejections of claims 1-17 are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-9, 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend (6494639) Jarvis (8607515) in view of (DiGirolamo et al (6612087) or Rensaa (2724261)).
Friend (figures 2-3) shows a mount tor a ledge, which together form a corbel system, comprising: a plate (24) having a front(42), a back(44), a top edge, a bottom edge, a first side edge, a second side edge, and first (48 top left) and second keyhole slots (48 top right) extending through the plate from the front to the back; a first anchor (46, top left, figures 1-2) having an end attached to the back of the plate at a first point of attachment and extending outward from the back of the plate, a second anchor (46, top right figures 1-2) having an end attached to the back of the plate at a second point of attachment and extending outward from the back of the plate, a third anchor (46, bottom left of figures 1-2) having an end attached to the back of the plate at a third point of attachment and extending outward from the back of the plate, a fourth anchor (46, bottom right of figures 1-2) having an end attached to the back of the plate at a fourth point of attachment and extending outward from the back of the plate, wherein the first, second, third and fourth points of attachment define the vertices of a convex quadrilateral, third (48, bottom left, figure 2) and fourth (48, bottom right, figure 2) keyhole slots, the convex quadrilateral defines a vertex centroid, the plate is rectangular, and the convex quadrilateral is rectangular, the interior angles that are each from 60 to 120, from 70 to 110, from 80 to 100.

DiGirolamo et al figure 6 shows a plate having five fasteners (118) attaching the plate to its supporting structures, four fasteners forming a perimeter of a quadrilateral, the fifth fastener at the center of the quadrilateral.
	Rensaa discloses the use of a fifth central fastener (13, at center) to provide extra support as needed pending the load being carried (col 3 lines 26-36).
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Friend’s structure to show a fifth anchor having an end attached to the back of the plate at a fifth point of attachment and extending outward from the back of the plate, wherein the fifth point of attachment is positioned within a perimeter of the convex quadrilateral as taught by either DiGirolamo et al or Rensaa in order to provide strong attachment and support for the plate against bending and forces (horizontal/vertical and bending stress).
	Per claim 5, Friend as modified further shows the fifth point of attachment of the fifth anchor is positioned between the top of the plate and the vertex centroid.
	Per claim 17, Friend as modified further shows the first, second, third, fourth and fifth anchors are headed rebar.
Claims 2-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend (6494639) in view of (DiGirolamo et al (6612087) or Rensaa (2724261)) as applied to claim 1 above and further in view of Kelly et al (10883265).

Kelly et al (figure 1, 5) shows slots (20, 22) positioned within the perimeter of the convex quadrilateral of the anchors (18). 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Friend’s modified structure to show the first and second keyhole slots are positioned within the perimeter of the convex quadrilateral as taught by Kelly et al in order provide strong stability and support for the plate as having anchors closed to the outer sides of a plate increases the plate’s resistant to bending/shear forces.
Per claim 3, Friend as modified further shows the fifth point of attachment of the fifth anchor is laterally positioned between the first and second keyhole slots (inherently so as the fifth anchor is in the center), the plate 
Per claim 4, Friend as modified further shows the plate further comprises third and fourth keyhole slots (48, bottom left and right, figure 2) positioned within the perimeter of the convex quadrilateral, and the fifth anchor (the anchor in the center taught by either DiGirolamo or Rensaa) is laterally positioned between the first and second keyhole slots and the third and fourth keyhole slots.
Claims 10, 14-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend (8607515) in view of DiGirolamo et al (6612087)/Rensaa (2724261) and further in view of (Foley (2011/0107716) or Balk(9090025)).
Friend (figures 2-3) shows a corbel system for supporting a beam, comprising an upright concrete component (50, figure 3) having a vertical face (the face attaching to 
Friend does not show a fifth anchor having an end attached to the back of the plate at a fifth point of attachment and extending outward from the back of the plate and embedded in the concrete, wherein the fifth point of attachment is positioned within a perimeter of the convex quadrilateral, a gusset attached to the back plate and the base.
center of the quadrilateral.
	Rensaa discloses the use of a fifth central fastener (13, at center) to provide extra support as needed pending the load being carried (col 3 lines 26-36).
Foley discloses the use of a gusset attached to the back plate and the base.
	Balk figure 1a shows the use of a gusset attached to the back plate and the base.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Friend’s structure to show a fifth anchor having an end attached to the back of the plate at a fifth point of attachment and extending outward from the back of the plate, wherein the fifth point of attachment is positioned within a perimeter of the convex quadrilateral as taught by either DiGirolamo et al or Rensaa in order to provide strong attachment and support for the plate against bending and forces (horizontal/vertical and bending stress), and having a gusset attaching the back plate with the base as taught by either Foley or Balk, would enhance the ledge against bending at the joint between the back and base plate when acted upon by a large shear/bending force.
	Per claims 14-15, Friend as modified further shows the convex quadrilateral defines a vertex centroid, and the fifth point of attachment of the fifth anchor is positioned between the top of the plate and the vertex centroid, the convex quadrilateral has interior angles that are each from 70-110 degree.
.
Claims 11-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Friend (8607515) in view of DiGirolamo et al (6612087)/Rensaa (2724261) and further in view of ((Foley (2011/0107716) or Balk(9090025)) as applied to claim 10 above and further in view of Kelly et al (10883265).
Friend as modified shows all the claimed limitations except for the first and second keyhole slots are positioned within the perimeter of the convex quadrilateral.
Kelly et al (figure 1, 5) shows slots (20, 22) positioned within the perimeter of the convex quadrilateral of the anchors (18). 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Friend’s modified structure to show the first and second keyhole slots are positioned within the perimeter of the convex quadrilateral as taught by Kelly et al in order provide strong stability and support for the plate as having anchors closed to the outer sides of a plate increases the plate’s resistant to bending/shear forces.
Per claim 12, Friend as modified further shows the fifth point of attachment of the fifth anchor is laterally positioned between the first and second keyhole slots (inherently so as the fifth anchor is in the center), the plate 
Per claim 13, Friend as modified further shows the plate further comprises third and fourth keyhole slots (48, bottom left and right, figure 2) positioned within the perimeter of the convex quadrilateral, and the fifth anchor (the anchor in the center .


Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.
Applicant’s arguments, see appeal brief, filed 9/28/2021, with respect to the rejection(s) of claim(s) 1-17 under Jarvis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Friend as set forth above.
With respect to Friend, the reference shows keyhole slots for mounting the back plate of a ledge with headed rebar.  Friend as modified by DiGirolamo et al or Rensaa enhances the strength of the plate against bending and forces as set forth.  Modifying Friend to show a gusset plate as taught by either Foley or Balk would enhance the ledge against bending at the joint between the back and base plate when acted upon by a large lateral force.  The combination is thus motivated.
	With respect to the appendixes, they are previously responded to in previous office actions, and the responses are still applicable with the current rejections, and not repeated.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows corbel systems.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

1/13/2022